250 S.W.3d 603 (2008)
Linda Jane EVANSWOOD, Movant
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2008-SC-000015-KB.
Supreme Court of Kentucky.
April 24, 2008.

OPINION AND ORDER
JOSEPH E. LAMBERT, Chief Justice.
The Board of Governors (hereinafter Board) of the Kentucky Bar Association moves the Court to adopt its Findings of Fact, Conclusions of Law, and Recommendation concerning Movant, Linda Jane Evanswood, KBA Member Number 85584. Ms. Evanswood's last known bar roster address is 44 Iron Mill Garth, Hunt Valley, MD 21030. The Board recommends unanimously that Ms. Evanswood's license to practice law in this Commonwealth be restored. We now adopt the Board's recommendation and enter such orders reinstating her membership in the Kentucky Bar Association.
Ms. Evanswood was suspended from the practice of law in Kentucky for failure to pay dues for the July 1, 2005, to July 30, 2006, fiscal year pursuant to SCR 3.050 by an order of this Court dated December 1, 2005. Prior to the entry of this order, Ms. Evanswood had no disciplinary investigations, complaints, or charges pending *604 against her. Indeed, Ms. Evanswood has never practiced law in Kentucky nor solicited clients in Kentucky since she was admitted to practice law in 1994. She has never had any clients with matters pending before any court in this Commonwealth and has never had any matter before any other court in the United States involving Kentucky law. Ms. Evanswood's practice has been limited to Michigan and Washington D.C.
Ms. Evanswood completed her application for restoration pursuant to SCR 3.500(1) and filed said application on January 7, 2008. The application was accompanied by a check for $1,110.00, which represented satisfaction of dues for the current year, back dues, and payment of the $250.00 fee. The application was subsequently found to be complete and no disciplinary matters were found to be pending. The application was supported by three sworn affidavits of members of the Bar in good standing, who were members of the Michigan Bar rather than Kentucky attorneys. However, Ms. Evanswood had previously sought and obtained the permission of the Executive Director of the Kentucky Bar Association and the Office of Bar Admission for the submission of these affidavits. Moreover, one of the affidavits is from a member of the Michigan Attorney Discipline Board and Character and Fitness Committee of the State Bar.
Accordingly, having found that the application satisfies all the legal requirements for restoration to the practice of law, including the requisite sworn affidavits from members in good standing, and finding no other impediments, we hereby adopt the recommendation of the Board and approve the entry of an order restoring Ms. Linda Jane Evanswood to the practice of law in the Commonwealth of Kentucky. The costs of this proceeding will be assessed and paid by the Movant pursuant to SCR 3.500(5).
Thus, it is ORDERED that:
1. Linda Jane Evanswood, KBA Member No. 85584, is restored to the practice of law effective as of the date hereof.
2. In accordance with SCR 3.500(5), Movant is directed to pay all costs associated with this proceeding in the amount of $185.62 for which execution may issue from this Court upon finality of this order.
All sitting. All concur.